Exhibit 10.33(r)



 

AMENDMENT No. 18 TO PURCHASE AGREEMENT GPJ-003/96

 

 

This Amendment No. 18 ("Amendment 18") dated as of November 17, 2000 is between
EMBRAER - Empresa Brasileira de Aeronautica S.A. ("EMBRAER") and Continental
Express, Inc. ("BUYER" ), collectively hereinafter referred to as the "PARTIES",
and relates to Purchase Agreement No. GPJ-003/96, as amended from time to time
together with its Attachments, (collectively referred to as the "BASE
Agreement") and, Letter Agreements GPJ-004/96 dated August 5, 1996 and
GPJ-004A/96 dated August 31, 1996 as amended from time to time (collectively
referred to with this Amendment No. 18 and the BASE Agreement as the "EMB-145
Purchase Agreement") for the purchase of up to two hundred and twenty five (225)
new EMB-145 aircraft (the "AIRCRAFT").

This Amendment 18 sets forth the further agreement between EMBRAER and BUYER
relative to the delivery dates in 2001. All terms defined in the EMB-145
Purchase Agreement shall have the same meaning when used herein and in case of
any conflict between this Amendment 18 and the EMB-145 Purchase Agreement, this
Amendment 18 shall control.



NOW, THEREFORE, for good and valuable consideration, which is hereby
acknowledged, EMBRAER and BUYER hereby agree as follows:

Item "a" of Article 5 - DELIVERY, of the EMB-145 Purchase Agreement, is hereby
amended to read in its entirety as follows:



AIRCRAFT

: Subject to payment in accordance with Article 4 hereof and compliance with the
conditions of this Agreement, the AIRCRAFT shall be made available for delivery
by EMBRAER to BUYER in F.A.F. (Fly Away Factory) condition, at São José dos
Campos, State of São Paulo, Brazil, according to the following schedule:





a.1. 2000 LR AIRCRAFT Deliveries



LR Aircraft

LR Aircraft Contractual

Delivery Dates

LR Aircraft

LR Aircraft Contractual

Delivery Dates

65th

June 09, 2000

73rd

August 24, 2000

66th

June 21, 2000

74th

August 31, 2000

67th

June 28,2000

75th

September 14, 2000

68th

July 07, 2000

76th

September 20, 2000

69th

July 14, 2000

77th

September 25, 2000

70th

July 21, 2000

78th

November 09, 2000

71st

August 10, 2000

79th

December 14, 2000

72nd

August 17, 2000





 

 

 

 

a.2. 2001 LR AIRCRAFT Deliveries

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



2.

All other terms and conditions of the EMB-145 Purchase Agreement, which are not
specifically amended by this Amendment 18, shall remain in full force and effect
without any change.



IN WITNESS WHEREOF, EMBRAER and BUYER, by their duly authorized officers, have
entered into and executed this Amendment 18 to the EMB-145 Purchase Agreement to
be effective as of the date first written above.



EMBRAER - Empresa Brasileira CONTINENTAL EXPRESS, INC.

de Aeronautica S.A.



 

By : /s/ Frederico Fleury Curado By : /s/ Fred S. Cromer

Name : Frederico Fleury Curado Name : Fred S. Cromer

Title : Executive Vide President Title : VP & CFO



By : /s/ Flavio Rimoli

Name : Flavio Rimoli

Title : Director of Contracts



Date: Nov. 17, 2000 Date: Nov. 10, 2000

Place : S. J. Campos - Brazil Place : Houston, Texas

Witness: /s/ Jose Luis D. Molina Witness: /s/ Amy K. Sedano

Name : Jose Luis D. Molina Name : Amy K. Sedano

